Exhibit 10.4

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

BRIXMOR PROPERTY GROUP INC.

and

the other parties hereto

Dated as of October 29, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.1

  

Certain Definitions

     1  

SECTION 1.2

  

Other Definitional Provisions; Interpretation

     5  

ARTICLE II REGISTRATION RIGHTS

     5  

SECTION 2.1

  

Piggyback Rights

     5  

SECTION 2.2

  

Demand Registration

     7  

SECTION 2.3

  

Registration Procedures

     9  

SECTION 2.4

  

Other Registration-Related Matters

     12  

ARTICLE III INDEMNIFICATION

     15  

SECTION 3.1

  

Indemnification by the Company

     15  

SECTION 3.2

  

Indemnification by the Holders and Underwriters

     15  

SECTION 3.3

  

Notices of Claims, Etc.

     16  

SECTION 3.4

  

Contribution

     17  

SECTION 3.5

  

Other Indemnification

     17  

SECTION 3.6

  

Non-Exclusivity

     17  

ARTICLE IV OTHER

     18  

SECTION 4.1

  

Notices

     18  

SECTION 4.2

  

Assignment

     18  

SECTION 4.3

  

Amendments; Waiver

     19  

SECTION 4.4

  

Third Parties

     19  

SECTION 4.5

  

Governing Law

     19  

SECTION 4.6

  

CONSENT TO JURISDICTION

     19  

SECTION 4.7

  

MUTUAL WAIVER OF JURY TRIAL

     20  

 

i



--------------------------------------------------------------------------------

SECTION 4.8

   Specific Performance      20  

SECTION 4.9

   Entire Agreement      20  

SECTION 4.10

   Severability      20  

SECTION 4.11

   Counterparts      20  

SECTION 4.12

   Effectiveness      20  

 

-ii-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of October 29,
2013 and is by and among Brixmor Property Group Inc. (the “Company”), Blackstone
(as defined below) and Centerbridge (as defined below).

BACKGROUND

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below); and

WHEREAS, the Company desires to grant registration rights to Blackstone and
Centerbridge on the terms and conditions set out in this Agreement.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. As used in this Agreement:

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” has the meaning set forth in the preamble.

“Blackstone” means the entities listed on the signature pages hereto under the
heading “Blackstone.”

“Blackstone Entities” means the entities comprising Blackstone, their respective
Affiliates and the successors and permitted assigns of the entities and their
respective Affiliates.

“Board” means the board of directors of the Company.

“BPG Subsidiary Shares” means shares in BPG Subsidiary Inc., a direct subsidiary
of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Centerbridge” means the entities listed on the signature pages hereto under the
heading “Centerbridge.”

“Centerbridge Entities” means the entities comprising Centerbridge, their
respective Affiliates and the successors and permitted assigns of the entities
and their respective Affiliates.



--------------------------------------------------------------------------------

“Closing Date” means the date of completion of the IPO.

“Company” has the meaning set forth in the preamble.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such common
stock is reclassified or reconstituted.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Demand Party” has the meaning set forth in Section 2.2(a).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Holder” means each member of Blackstone and Centerbridge that is a holder of
Registrable Securities or Securities exercisable, exchangeable or convertible
into Registrable Securities or any Transferee of such Person to whom
registration rights are assigned pursuant to Section 4.2.

“Indemnified Party” and Indemnified Parties” have the meanings set forth in
Section 3.1.

“IPO” has the meaning set forth in the recitals.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Lockup Period” has the meaning set forth in Section 2.4(d)(i).

“OP Units” means common units of partnership interest in Brixmor Operating
Partnership LP, an indirect subsidiary of the Company.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.

 

-2-



--------------------------------------------------------------------------------

“Public Offering” means a public offering of equity securities of the Company or
any successor thereto or any Subsidiary of the Company pursuant to a
registration statement declared effective under the Securities Act.

“Registrable Securities” means all shares of Common Stock and any Securities
into which the Common Stock may be converted or exchanged pursuant to any
merger, consolidation, sale of all or any part of its assets, corporate
conversion or other extraordinary transaction of the Company held by a Holder
(whether now held or hereafter acquired, and including any such Securities
received by a Holder upon the conversion or exchange of, or pursuant to such a
transaction with respect to, other Securities held by such Holder). As to any
Registrable Securities, such Securities will cease to be Registrable Securities
when:

 

  (a) a registration statement covering such Registrable Securities has been
declared effective and such Registrable Securities have been disposed of
pursuant to such effective registration statement;

 

  (b) such Registrable Securities shall have been sold pursuant to Rule 144 or
145 (or any similar provision then in effect) under the Securities Act;

 

  (c) such Registrable Securities may be freely sold pursuant to
Section 4(a)(1), Rule 144 or 145 (or any similar provision then in effect) under
the Securities Act, without reporting obligations or restriction; or

 

  (d) such Registrable Securities cease to be outstanding.

“Registration Expenses” means any and all expenses incurred in connection with
the performance of or compliance with this Agreement, including:

 

  (a) all SEC, stock exchange, or FINRA registration and filing fees (including,
if applicable, the fees and expenses of any “qualified independent underwriter,”
as such term is defined in Rule 5121 of FINRA, and of its counsel);

 

  (b) all fees and expenses of complying with securities or blue sky Laws
(including fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);

 

  (c) all printing, messenger and delivery expenses;

 

  (d) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or FINRA and all rating agency
fees;

 

  (e) the reasonable fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;

 

-3-



--------------------------------------------------------------------------------

  (f) any fees and disbursements of underwriters customarily paid by the issuers
or sellers of Securities, including liability insurance if the Company so
desires or if the underwriters so require, and the reasonable fees and expenses
of any special experts retained in connection with the requested registration,
but excluding underwriting discounts and commissions and transfer taxes, if any;

 

  (g) the reasonable fees and out-of-pocket expenses of not more than one law
firm (as selected by the Holders of a majority of the Registrable Securities
included in such registration) incurred by all the Holders in connection with
the registration;

 

  (h) the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities (including the reasonable
out-of-pocket expenses of the Holders); and

 

  (i) any other fees and disbursements customarily paid by the issuers of
securities.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

-4-



--------------------------------------------------------------------------------

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

SECTION 1.2 Other Definitional Provisions; Interpretation.

(a) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references in this Agreement to a
designated “Article” or “Section” refer to an Article or Section of this
Agreement unless otherwise specified.

(b) The headings in this Agreement are included for convenience of reference
only and do not limit or otherwise affect the meaning or interpretation of this
Agreement.

(c) The meanings given to terms defined herein are equally applicable to both
the singular and plural forms of such terms.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1 Piggyback Rights.

(a) If at any time following expiration of the Lockup Period (or, if earlier,
such time as any Holder exercises a demand right pursuant to Section 2.2(a)) the
Company proposes to register Securities for public sale (whether proposed to be
offered for sale by the Company or by any other Person) under the Securities Act
(other than a registration on Form S-4 or S-8, or any successor or other forms
promulgated for similar purposes or any registration statement filed solely to
cover issuances of Common Stock upon exchange of outstanding BPG Subsidiary
Shares and OP Units) in a manner which would permit registration of Registrable
Securities for sale to the public under the Securities Act, it will, at each
such time following expiration of the Lockup Period (or if earlier, such time as
any Holder exercises a demand right pursuant to Section 2.2(a)), give prompt
written notice (which notice shall specify the intended method or methods of
disposition) to the Holders of its intention to do so and of such Holder’s
rights under this Section 2.1. Upon the written request of any Holder made
within fifteen (15) days after the receipt of any such notice (which request
shall specify the number of Registrable Securities intended to be disposed of by
such Holder), the Company will use its best efforts to effect the registration
under the Securities Act of all Registrable Securities which the Holders

 

-5-



--------------------------------------------------------------------------------

have so requested to be registered; provided that: (i) if, at any time after
giving written notice of its intention to register any Securities and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to proceed with the
proposed registration of the Securities to be sold by it, the Company may, at
its election, give written notice of such determination to the Holders and,
thereupon, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses incurred in connection therewith)
without prejudice to the rights of any Holder to request that such registration
be effected as a registration under Section 2.2(a); and (ii) if such
registration involves an underwritten offering, the Holders of Registrable
Securities requesting to be included in the registration must, upon the written
request of the Company, sell their Registrable Securities to the underwriters on
the same terms and conditions as apply to the other Securities being sold
through underwriters under such registration, with, in the case of a combined
primary and secondary offering, only such differences, including any with
respect to representations and warranties, indemnification and liability
insurance, as may be customary or appropriate in combined primary and secondary
offerings.

(b) Expenses. The Company will pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2.1.

(c) Priority in Piggyback Registrations. If a registration pursuant to this
Section 2.1 involves an underwritten offering and the managing underwriter
advises the Company in writing (a copy of which shall be provided to the
Holders) that, in its opinion, the number of Registrable Securities and other
Securities requested to be included in such registration exceeds the number
which can be sold in such offering, so as to be likely to have a material and
adverse effect on the price, timing or distribution of the Securities offered in
such offering, then the Company will include in such registration: (i) first,
the Securities the Company proposes to sell for its own account; and
(ii) second, such number of Registrable Securities requested to be included in
such registration which, in the opinion of such managing underwriter, can be
sold without having the material and adverse effect referred to above, which
number of Registrable Securities shall be allocated pro rata among all such
requesting Holders of Registrable Securities on the basis of the relative number
of Registrable Securities then held by each such Holder (provided that any
Securities thereby allocated to any such Holder that exceed such Holder’s
request will be reallocated among the remaining requesting Holders in like
manner). Any other selling holders of the Company’s Securities (other than
transferees to whom a Holder has assigned its rights under this Agreement) will
be included in an underwritten offering only with the consent of Holders holding
a majority of the shares being sold in such offering.

(d) Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 2.1 incidental to the
registration of any of its Securities in connection with:

(i) the IPO;

(ii) a registration statement filed to cover issuances under employee benefits
plans or dividend reinvestment plans;

 

-6-



--------------------------------------------------------------------------------

(iii) a registration statement filed solely to cover issuances of Common Stock
upon exchange of outstanding BPG Subsidiary Shares and OP Units; or

(iv) any registration statement relating solely to the acquisition or merger
after the date hereof by the Company or any of its Subsidiaries of or with any
other businesses.

(e) Plan of Distribution, Underwriters and Counsel. If a registration pursuant
to this Section 2.1 involves an underwritten offering, the Holders of a majority
of the Registrable Securities included in such underwritten offering shall have
the right to (i) determine the plan of distribution, (ii) select the investment
banker or bankers and managers to administer the offering, including the lead
managing underwriter (provided that such investment banker or bankers and
managers shall be reasonably satisfactory to the Company) and (iii) select
counsel for the selling Holders.

(f) Shelf Takedowns. In connection with any shelf takedown (whether pursuant to
Section 2.2(f) or at the initiative of the Company), the Holders may exercise
“piggyback” rights in the manner described in this Agreement to have included in
such takedown Registrable Securities held by them that are registered on such
shelf registration statement.

SECTION 2.2 Demand Registration.

(a) General. At any time, upon the written request of any Holder (the “Demand
Party”) requesting that the Company effect the registration under the Securities
Act of Registrable Securities and specifying the amount and intended method of
disposition thereof (including, but not limited to, an underwritten public
offering), the Company will (i) promptly give written notice of such requested
registration to the other Holders and other holders of Securities entitled to
notice of such registration, if any, and (ii) as expeditiously as possible, use
its best efforts to file a registration statement to effect the registration
under the Securities Act of:

(i) such Registrable Securities which the Company has been so requested to
register by the Demand Party in accordance with the intended method of
disposition thereof; and

(ii) the Registrable Securities of other Holders which the Company has been
requested to register by written request given to the Company within fifteen
(15) days after the giving of such written notice by the Company.

Notwithstanding the foregoing, the Company shall not be obligated to file a
registration statement relating to any registration request under this
Section 2.2(a):

(x) within a period of one hundred eighty (180) days (or such lesser period as
the managing underwriters in an underwritten offering may permit) after the
effective date of any other registration statement relating to any registration
request under this Section 2.2(a) or relating to any registration referred to in
Section 2.1;

 

-7-



--------------------------------------------------------------------------------

(y) if the amount of Registrable Securities which the Company has been so
requested to register by the Demand Party is less than $150,000,000 at the time
of such request; or

(z) if, in the good faith judgment of the Board, the Company is in possession of
material non-public information the disclosure of which would be materially
adverse to the Company and would not otherwise be required under Law, in which
case the filing of the registration statement may be delayed until the earlier
of the second Business Day after such conditions shall have ceased to exist and
the 60th day after receipt by the Company of the written request from a Demand
Party to register Registrable Securities under this Section 2.2(a); provided
that the Company shall not effect such a delay more than two times in any twelve
(12) month period.

(b) Form. Each registration statement prepared at the request of a Demand Party
shall be effected on such form as reasonably requested by the Demand Party,
including by a shelf registration pursuant to Rule 415 under the Securities Act
on a Form S-3 (or any successor rule or form thereto) if so requested by the
Demand Party and if the Company is then eligible to effect a shelf registration
and use such form for such disposition.

(c) Expenses. The Company will pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2.2.

(d) Plan of Distribution, Underwriters and Counsel. If a requested registration
pursuant to this Section 2.2 involves an underwritten offering, the Holders of a
majority of the Registrable Securities included in such underwritten offering
shall have the right to (i) determine the plan of distribution, (ii) select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter (provided that such investment banker or bankers
and managers shall be reasonably satisfactory to the Company) and (iii) select
counsel for the selling Holders.

(e) Priority in Demand Registrations. If a requested registration pursuant to
this Section 2.2 involves an underwritten offering and the managing underwriter
advises the Company in writing (a copy of which shall be provided to the
Holders) that, in its opinion, the number of Registrable Securities requested to
be included in such registration (including Securities of the Company which are
not Registrable Securities) exceeds the number which can be sold in such
offering, so as to be likely to have a material and adverse effect on the price,
timing or distribution of the Securities offered in such offering, then the
number of such Registrable Securities to be included in such registration shall
be allocated pro rata among the Demand Party and all other parties that have
requested that their Registrable Securities be sold pursuant to Section 2.1(a)
on the basis of the relative number of Securities then held by such Holder
(provided that any Securities thereby allocated to any such Holder that exceed
such Holder’s request will be reallocated among all such remaining parties in
like manner). Any other selling holders of the Company’s Securities (other than
transferees to whom a Holder has assigned its rights under this Agreement) will
be included in an underwritten offering only with the consent of Holders holding
a majority of the shares being sold in such offering.

 

-8-



--------------------------------------------------------------------------------

(f) Shelf Takedowns. Upon the written request of the Demand Party at any time
and from time to time, the Company will facilitate in the manner described in
this Agreement a “takedown” of the Demand Party’s Registrable Securities off of
an effective shelf registration statement. Upon the written request of the
Demand Party, the Company will file and seek the effectiveness of a
post-effective amendment to an existing shelf registration statement in order to
register up to the number of the Demand Party’s Registrable Securities
previously taken down off of such shelf by the Demand Party and not yet
“reloaded” onto such shelf registration statement.

(g) Additional Rights. Any grant by the Company to any other holders of
Securities of any rights to request the Company to effect the registration under
the Securities Act of any Securities will be made pursuant to this Agreement or
an amendment hereto. In the event the Company engages in a merger or
consolidation in which the shares of Common Stock are converted into Securities
of another company, appropriate arrangements will be made so that the
registration rights provided under this Agreement continue to be provided to
Holders by the issuer of such Securities. To the extent such new issuer, or any
other company acquired by the Company in a merger or consolidation, was bound by
registration rights that would conflict with the provisions of this Agreement,
the Company will use its reasonable best efforts to modify any such “inherited”
registration rights so as not to interfere in any material respects with the
rights provided under this Agreement, unless otherwise agreed by Holders then
holding a majority of Registrable Securities.

SECTION 2.3 Registration Procedures. If and whenever the Company is required to
file a registration statement with respect to, or to use its best efforts to
effect or cause the registration of, any Registrable Securities under the
Securities Act as provided in this Agreement, the Company will as expeditiously
as possible:

(a) promptly prepare and file with the SEC a registration statement on an
appropriate form with respect to such Registrable Securities and use its best
efforts to cause such registration statement to become effective; provided,
however, that the Company may discontinue any registration of Securities which
it has initiated for its own account at any time prior to the effective date of
the registration statement relating thereto (and, in such event, the Company
shall pay the Registration Expenses incurred in connection therewith); and
provided, further, that before filing a registration statement or prospectus, or
any amendments or supplements thereto, the Company will (i) furnish to counsel
for the sellers of Registrable Securities covered by such registration statement
copies of all documents proposed to be filed, which documents will be subject to
the review of such counsel, (ii) fairly consider such reasonable changes in any
such documents prior to or after the filing thereof as the counsel to the
sellers of Registrable Securities being sold may request, and (iii) make such of
the representatives of the Company as shall be reasonably requested by the
sellers of the Registrable Securities being sold available for discussion of
such documents;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period not in
excess of two (2) years (which

 

-9-



--------------------------------------------------------------------------------

period shall not be applicable in the case of a shelf registration effected
pursuant to a request under Section 2.2(b)) and to comply with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
Securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement; provided that before filing a
registration statement or prospectus, or any amendments or supplements thereto,
the Company will (i) furnish to counsel for the sellers of Registrable
Securities covered by such registration statement copies of all documents
proposed to be filed, which documents will be subject to the review of such
counsel, (ii) fairly consider such reasonable changes in any such documents
prior to or after the filing thereof as the counsel to the sellers of
Registrable Securities being sold may request, and (iii) make such of the
representatives of the Company as shall be reasonably requested by the sellers
of the Registrable Securities being sold available for discussion of such
documents;

(c) furnish to each seller of such Registrable Securities such number of copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits filed therewith, including any documents
incorporated by reference), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus and summary
prospectus), in conformity with the requirements of the Securities Act, and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities by such seller;

(d) use its best efforts to register or qualify such Registrable Securities
covered by such registration in such jurisdictions as each seller shall
reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller;

(e) use its best efforts to cause such Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities;

(f) notify each seller of any such Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

(g) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its Security holders, as soon as
reasonably practicable (but not more than eighteen (18) months) after the
effective date of the registration statement, an earnings statement which shall
satisfy the provisions of Section 11(a) of the Securities Act;

 

-10-



--------------------------------------------------------------------------------

(h) (i) use its best efforts to list such Registrable Securities on any
securities exchange on which other Securities of the Company are then listed if
such Registrable Securities are not already so listed and if such listing is
then permitted under the rules of such exchange; and (ii) use its best efforts
to provide a transfer agent and registrar for such Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(i) enter into such customary agreements (including an underwriting agreement in
customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to, or in substitution for the
indemnification provisions hereof, and take such other actions as sellers of a
majority of such Registrable Securities or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

(j) obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the seller or sellers of a
majority of such Registrable Securities shall reasonably request;

(k) make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such seller, underwriter, attorney, accountant or agent in connection
with such registration statement;

(l) notify counsel for the Holders of Registrable Securities included in such
registration statement and the managing underwriter or agent, immediately, and
confirm the notice in writing: (i) when the registration statement, or any
post-effective amendment to the registration statement, shall have become
effective, or any supplement to the prospectus or any amendment to any
prospectus shall have been filed; (ii) of the receipt of any comments from the
SEC; (iii) of any request of the SEC to amend the registration statement or
amend or supplement the prospectus or for additional information; and (iv) of
the issuance by the SEC of any stop order suspending the effectiveness of the
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the
registration statement for offering or sale in any jurisdiction, or of the
institution or threatening of any proceedings for any of such purposes;

(m) provide each Holder of Registrable Securities included in such registration
statement reasonable opportunity to comment on the registration statement, any
post-effective amendments to the registration statement, any supplement to the
prospectus or any amendment to any prospectus;

 

-11-



--------------------------------------------------------------------------------

(n) make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment;

(o) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;

(p) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Securities to be sold under the registration
statement, and enable such Securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or the Holders may
request;

(q) use its best efforts to make available the executive officers of the Company
to participate with the Holders of Registrable Securities and any underwriters
in any “road shows” that may be reasonably requested by the Holders in
connection with distribution of Registrable Securities;

(r) obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel; and

(s) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA.

SECTION 2.4 Other Registration-Related Matters.

(a) The Company may require any Person that is Transferring Securities in a
Public Offering pursuant to Sections 2.1 or 2.2 to furnish to the Company in
writing such information regarding such Person and pertinent to the disclosure
requirements relating to the registration and the distribution of the
Registrable Securities which are included in such Public Offering as the Company
may from time to time reasonably request in writing.

 

-12-



--------------------------------------------------------------------------------

(b) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(f), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until its receipt of
the copies of the amended or supplemented prospectus contemplated by
Section 2.3(f) and, if so directed by the Company, each Holder will deliver to
the Company or destroy (at the Company’s expense) all copies, other than
permanent file copies then in their possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Company gives any such notice, the period for which the Company will
be required to keep the registration statement effective will be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 2.3(f) to and including the date when each
seller of Registrable Securities covered by such registration statement has
received the copies of the supplemented or amended prospectus contemplated by
Section 2.3(f).

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(l)(iv), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until the lifting of
such stop order, other order or suspension or the termination of such
proceedings and, if so directed by the Company, each Holder will deliver to the
Company or destroy (at the Company’s expense) all copies, other than permanent
file copies then in its possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company gives any such notice, the period for which the Company will be required
to keep the registration statement effective will be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 2.3(l)(iv) to and including the date when such stop order,
other order or suspension is lifted or such proceedings are terminated.

(d) (i) Each Holder (x) hereby agrees, with respect to the Registrable
Securities owned by such Holder, to be bound by any and all restrictions on the
sale, disposition, distribution, hedging or other Transfer of any interest in
Registrable Securities imposed on Blackstone, Centerbridge and/or its or their
respective Affiliates in connection with the IPO by the underwriters managing
such offering for the duration of the term of such restriction (the period in
which such sale, disposition, distribution, hedging or other Transfer of any
interest is restricted, the “Lockup Period”) and (y) will, in connection with a
Public Offering of the Company’s equity Securities (whether for the Company’s
account or for the account of any Holder or Holders, or both), upon the request
of the Company or of the underwriters managing any underwritten offering of the
Company’s Securities, agree in writing not to effect any sale, disposition or
distribution of Registrable Securities (other than those included in the Public
Offering) without the prior written consent of the managing underwriter for such
period of time commencing seven (7) days before and ending one hundred eighty
(180) days (or such earlier date as the managing underwriter shall agree) after
the effective date of such registration; provided that the Company shall cause
all directors and officers of the Company, Holders of more than 5% of the
Registrable Securities and all other Persons with registration rights with
respect to the Company’s Securities (whether or not pursuant to this Agreement)
to enter into agreements similar to those contained in this Section 2.4(d)(i)
(without regard to this proviso); and (ii) the Company and its Subsidiaries
will, in connection with an underwritten Public Offering of the Company’s
Securities in respect of which Registrable Securities are included,

 

-13-



--------------------------------------------------------------------------------

upon the request of the underwriters managing such offering, agree in writing
not to effect any sale, disposition or distribution of equity Securities of the
Company (other than those included in such Public Offering, offered pursuant to
Section 2.2(f), offered on Form S-8, issuable upon conversion of Securities or
upon the exercise of options, or the grant of options in the ordinary course of
business pursuant to then-existing management equity plans or equity-based
employee benefit plans, in each case outstanding on the date a notice is given
by the Company pursuant to Section 2.1(a) or a request is made pursuant to
Section 2.2(a), as the case may be), without the prior written consent of the
managing underwriter, for such period of time commencing seven (7) days before
and ending one hundred eighty (180) days (or such earlier date as the managing
underwriter shall agree) after the effective date of such registration.

(e) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of Securities of
the Company to the public without registration after such time as a public
market exists for Registrable Securities, the Company agrees:

(i) to make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its Securities to the public;

(ii) to use its commercially reasonable efforts to then file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and

(iii) so long as a Holder owns any Registrable Securities, to furnish to such
Holder promptly upon request: (A) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after ninety
(90) days after the effective date of the first registration statement filed by
the Company for an offering of its Securities to the public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); (B) a copy of the most recent annual or quarterly
report of the Company; and (C) such other reports and documents of the Company
as such Holder may reasonably request in availing itself or himself of any rule
or regulation of the SEC allowing such Holder to sell any such Securities
without registration.

(f) Counsel to represent Holders of Registrable Securities shall be selected by
the Holders of at least a majority of the Registrable Securities included in the
relevant registration.

(g) Each of the parties hereto agrees that the registration rights provided to
the Holders herein are not intended to, and shall not be deemed to, override or
limit any other restrictions on Transfer to which any such Holder may otherwise
be subject.

 

-14-



--------------------------------------------------------------------------------

ARTICLE III

INDEMNIFICATION

SECTION 3.1 Indemnification by the Company. In the event of any registration of
any Securities of the Company under the Securities Act pursuant to Section 2.1
or 2.2, the Company hereby indemnifies and agrees to hold harmless, to the
fullest extent permitted by Law, each Holder who sells Registrable Securities
covered by such registration statement, each Affiliate of such Holder and their
respective directors and officers or general and limited partners (and the
directors, officers, employees, Affiliates and controlling Persons of any of the
foregoing), each other Person who participates as an underwriter in the offering
or sale of such Securities and each other Person, if any, who controls such
Holder or any such underwriter within the meaning of the Securities Act (each,
and “Indemnified Party” and collectively, the “Indemnified Parties”), against
any and all losses, claims, damages or liabilities, joint or several, and
reasonable and documented expenses to which such Indemnified Party may become
subject under the Securities Act, common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof, whether or not such Indemnified Party is a party thereto) arise out of
or are based upon: (a) any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
Securities were registered under the Securities Act, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
any document incorporated by reference therein, or any other such disclosure
document (including reports and other documents filed under the Exchange Act and
any document incorporated by reference therein) or related document or report;
(b) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in the case of a prospectus, in the light of the circumstances when they were
made; or (c) any violation or alleged violation by the Company or any of its
Subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its Subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or
related document or report, and the Company will reimburse such Indemnified
Party for any legal or other expenses reasonably incurred by it in connection
with investigating or defending any such loss, claim, liability, action or
proceeding; provided that the Company will not be liable to any Indemnified
Party in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, in any such preliminary,
final or summary prospectus, or any amendment or supplement thereto in reliance
upon and in conformity with written information with respect to such Indemnified
Party furnished to the Company by such Indemnified Party expressly for use in
the preparation thereof. Such indemnity will remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
Indemnified Party and will survive the Transfer of such Securities by such
Holder or any termination of this Agreement.

SECTION 3.2 Indemnification by the Holders and Underwriters. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with Section 2.1 or 2.2, that the

 

-15-



--------------------------------------------------------------------------------

Company shall have received an undertaking reasonably satisfactory to it from
the Holder of such Registrable Securities or any prospective underwriter to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 3.1) the Company, all other Holders or any prospective
underwriter, as the case may be, and any of their respective Affiliates,
directors, officers and controlling Persons, with respect to any untrue
statement in or omission from such registration statement, any preliminary,
final or summary prospectus contained therein, or any amendment or supplement,
if such untrue statement or omission was made in reliance upon and in conformity
with written information with respect to such Holder or underwriter furnished to
the Company by such Holder or underwriter expressly for use in the preparation
of such registration statement, preliminary, final or summary prospectus or
amendment or supplement, or a document incorporated by reference into any of the
foregoing. Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of the Holders, or any
of their respective Affiliates, directors, officers or controlling Persons and
will survive the Transfer of such Securities by such Holder. In no event shall
the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of the proceeds actually received by
such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

SECTION 3.3 Notices of Claims, Etc.. Promptly after receipt by an Indemnified
Party hereunder of written notice of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided that the failure of the
Indemnified Party to give notice as provided herein will not relieve the
indemnifying party of its obligations under Section 3.1 or 3.2, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party will be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel selected by the Holders of
at least a majority of the Registrable Securities included in the relevant
registration, and after notice from the indemnifying party to such Indemnified
Party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof other
than reasonable costs of investigation. If, in such Indemnified Party’s
reasonable judgment, having common counsel would result in a conflict of
interest between the interests of such indemnified and indemnifying parties,
then such Indemnified Party may employ separate counsel reasonably acceptable to
the indemnifying party to represent or defend such Indemnified Party in such
action, it being understood, however, that the indemnifying party will not be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all such Indemnified Parties (and not more than one
separate firm of local counsel at any time for all such Indemnified Parties) in
such action. No indemnifying party will consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation.

 

-16-



--------------------------------------------------------------------------------

SECTION 3.4 Contribution. If the indemnification provided for hereunder from the
indemnifying party is unavailable to an Indemnified Party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein for
reasons other than those described in the proviso in the first sentence of
Section 3.1, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 3.4 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding. In no
event shall the liability of any selling Holder of Registrable Securities
hereunder be greater in amount than the dollar amount of the proceeds actually
received by such Holder upon the sale of the Registrable Securities giving rise
to such contribution obligation.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

SECTION 3.5 Other Indemnification. Indemnification similar to that specified in
this Article III (with appropriate modifications) shall be given by the Company
and each seller of Registrable Securities with respect to any required
registration or other qualification of Securities under any Law or with any
Governmental Authority other than as required by the Securities Act.

SECTION 3.6 Non-Exclusivity. The obligations of the parties under this Article
III will be in addition to any liability which any party may otherwise have to
any other party.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IV

OTHER

SECTION 4.1 Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to another party hereto shall be in writing
and shall be deemed given (a) when delivered personally, (b) five (5) Business
Days after being sent by certified or registered mail, postage prepaid, return
receipt requested, (c) one (1) Business Day after being sent by Federal Express
or other nationally recognized overnight courier, or (d) if transmitted by
facsimile, if confirmed within 24 hours thereafter by a signed original sent in
the manner provided in clause (a), (b) or (c) to parties at the following
addresses (or at such other address for a party as shall be specified by prior
written notice from such party):

if to the Company:

Brixmor Property Group Inc.

420 Lexington Avenue

New York, NY 10170

Attention: Legal Department

Fax: (212) 869-3989

if to Blackstone:

The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention: Jonathan D. Gray

Fax: (212) 583-5639

with an additional copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Joshua Ford Bonnie, Esq.

Fax: (212) 455-2502

if to Centerbridge

Centerbridge Partners L.P.

375 Park Avenue, 12th Floor

New York, NY 10152

Attention: William D. Rahm

Fax: (212) 672-5001

SECTION 4.2 Assignment. Neither the Company nor any Holder shall assign all or
any part of this Agreement without the prior written consent of the Company,
Blackstone and Centerbridge; provided, however, that any Blackstone Entity and
any Centerbridge Entity may assign their respective rights and obligations under
this Agreement in whole or in part to any of their respective Affiliates. Except
as otherwise provided herein, this Agreement will inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns.

 

-18-



--------------------------------------------------------------------------------

SECTION 4.3 Amendments; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
Holders holding a majority of the Registrable Securities subject to this
Agreement; provided that no such amendment, supplement or other modification
shall adversely affect the economic interests of any Holder hereunder
disproportionately to other Holders without the written consent of such Holder.
For the avoidance of doubt, no consent pursuant to this Section 4.3 shall be
required in connection with any amendment or revision to Schedule A unless such
amendment or revision is to remove a Holder from such schedule at a time when
such Holder would otherwise be entitled to registration rights herein. No waiver
by any party of any of the provisions hereof will be effective unless explicitly
set forth in writing and executed by the party so waiving. Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, will be
deemed to constitute a waiver by the party taking such action of compliance with
any covenants or agreements contained herein. The waiver by any party hereto of
a breach of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach.

SECTION 4.4 Third Parties. This Agreement does not create any rights, claims or
benefits inuring to any person that is not a party hereto nor create or
establish any third party beneficiary hereto.

SECTION 4.5 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

SECTION 4.6 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF
NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES HERETO ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF VIA OVERNIGHT COURIER, TO SUCH PARTY
AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE
FOURTEEN CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF EITHER

 

-19-



--------------------------------------------------------------------------------

PARTY HERETO TO SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER OR
TO BRING ACTIONS, SUITS OR PROCEEDINGS AGAINST THE OTHER PARTY HERETO IN SUCH
OTHER JURISDICTIONS, AND IN SUCH MANNER, AS MAY BE PERMITTED BY ANY APPLICABLE
LAW.

SECTION 4.7 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

SECTION 4.8 Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement by any of them, the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to compel specific performance of this
Agreement.

SECTION 4.9 Entire Agreement. This Agreement sets forth the entire understanding
of the parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter.

SECTION 4.10 Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
shall not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by Law.

SECTION 4.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument.

SECTION 4.12 Effectiveness. This Agreement shall become effective, as to any
Holder, as of the date signed by the Company and countersigned by such Holder.

 

-20-



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY:

BRIXMOR PROPERTY GROUP INC.

By:  

/s/ Steven F. Siegel

Name:

 

Steven F. Siegel

Title:

 

Executive Vice President, General

Counsel and Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE:  

BRE RETAIL HOLDCO L.P.

 

By:

 

Blackstone Real Estate Associates VI L.P.,

its general partner

 

By:

 

BREA VI L.L.C.,

its general partner

 

By:

 

/s/ William J. Stein

    Name:   William J. Stein     Title:  

Senior Managing Director

  BLACKSTONE RETAIL TRANSACTION II HOLDCO L.P.  

By:

 

Blackstone Real Estate Associates VI L.P.,

its general partner

 

By:

 

BREA VI L.L.C.,

its general partner

 

By:

 

/s/ William J. Stein

    Name:   William J. Stein     Title:  

Senior Managing Director

  BRE SOUTHEAST RETAIL HOLDINGS LLC  

By:

 

/s/ William J. Stein

    Name:   William J. Stein     Title:  

Senior Managing Director

 

BRE THRONE JV MEMBER LLC

 

By:

 

/s/ William J. Stein

    Name:   William J. Stein     Title:  

Senior Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTERBRIDGE PARTNERS:   CENTERBRIDGE CREDIT PARTNERS, L.P.   By:   Centerbridge
Credit Partners General Partner, L.L.C., its general partner   By:  

/s/ Susanne V. Clark

    Name:   Susanne V. Clark     Title:  

Senior Managing Director

  CENTERBRIDGE SPECIAL CREDIT PARTNERS, L.P.   By:   Centerbridge Special Credit
Partners General Partner, L.L.C., its general partner   By:  

/s/ Susanne V. Clark

    Name:   Susanne V. Clark     Title:  

Senior Managing Director

  CENTERBRIDGE CREDIT PARTNERS TE INTERMEDIATE I, L.P.   By:   Centerbridge
Credit Partners General Partner, L.L.C., its general partner   By:  

/s/ Susanne V. Clark

    Name:   Susanne V. Clark     Title:  

Senior Managing Director

  CENTERBRIDGE CREDIT PARTNERS OFFSHORE INTERMEDIATE III, L.P.   By:  
Centerbridge Credit Partners Offshore General Partner, L.L.C., its general
partner   By:  

/s/ Susanne V. Clark

    Name:   Susanne V. Clark     Title:  

Senior Managing Director

 

[Signature Page to Registration Rights Agreement]